Case: 4:20-cv-00007-DMB-JMV Doc #: 59-7 Filed: 03/16/20 1 of 2 PageID #: 970




                              EXHIBIT G
MDOC Press Release “MDOC Takes Preventative Steps Against
         Coronavirus Exposure” dated 3/12/2020
   Case: 4:20-cv-00007-DMB-JMV Doc #: 59-7 Filed: 03/16/20 2 of 2 PageID #: 971




FOR IMMEDIATE RELEASE
Date:       March 12, 2020
Contact:    Office of Communications
Phone:      (601) 359-5289, 359-5608, 359-5689
E-mail:     MDOCOfficeofCommunications@mdoc.state.ms.us



   MDOC Takes Steps to Protect Staff, Inmates,
     Public against Coronavirus Exposure
JACKSON, MISS. – Effective immediately, visitation at all facilities where
Mississippi Department of Corrections inmates are housed is temporarily suspended
until further notice in order to establish sanitation and prevention protocols to
prevent the spread of COVID-19. This is a precautionary measure to protect staff,
inmates, volunteers, and visitors from potential exposure to the coronavirus.

Attorneys and essential visitors will be allowed, and the area of visits will be
sanitized upon completion of each visit. Additional parameters will be determined
as protocols are established.

“We acknowledge any inconveniences that inmate family members and others may
experience from the temporary suspension of visitation,” said Deputy Commissioner
Jeworski Mallett, who manages state, private, and regional prisons in the state.
“However, these actions are necessary for public safety and protecting our inmates,
their loved ones, and our staff.”

Also, the Corrections Department is reinforcing common health practices based on
preventive measures recommended by the Mississippi Department of Health in
accordance with the Centers for Disease Control and Prevention.

There are currently no confirmed cases of COVID-19 within the MDOC prison
system.
